IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-283

                                        No. COA21-441

                                       Filed 3 May 2022

     Harnett County, No. 19 E 140

     IN THE MATTER OF THE

     PURPORTED WILL OF

     JOHN MARK MOORE, Deceased.


           Appeal by Propounder from orders entered 20 April 2021 by Judge Keith O.

     Gregory and 10 May 2021 by Judge C. Winston Gilchrist in Harnett County Superior

     Court. Heard in the Court of Appeals 9 March 2022.


           Robinson, Bradshaw & Hinson, P.A., by Matthew W. Sawchak, Ethan R. White,
           and Brendan P. Biffany, for Alfreda Matthews, Propounder-Appellant.

           Buzzard Law Firm, by Robert A. Buzzard and Tracy Berry, for Diana
           McDougald, Caveator-Appellee.


           COLLINS, Judge.


¶1         Propounder Alfreda Matthews appeals from orders granting summary

     judgment and denying relief from judgment regarding a caveat to the will of decedent,

     John Mark Moore.      Matthews argues that the trial court lacked subject matter

     jurisdiction over the proceedings because Caveator Diana McDougald lacks standing.

     Because McDougald is not a person with a legal interest in Moore’s estate, she lacks

     standing. Because standing is a prerequisite to subject matter jurisdiction, the trial
                                             IN RE: MOORE

                                            2022-NCCOA-283

                                           Opinion of the Court



     court lacked jurisdiction over the proceedings. We accordingly vacate the trial court’s

     orders and remand for dismissal of McDougald’s caveat.

                                      I.      Background

¶2         Moore executed a will in late 2018, naming Matthews, his sister, as his

     Executor. The will devised Moore’s real and personal property to Matthews for life,

     and then to his niece, Matthews’s daughter, upon Matthew’s death. Moore passed

     away on 30 January 2019.

¶3         Matthews initiated probate proceedings on 14 June 2019 in the superior court

     division before the clerk of court. Moore’s will was probated in common form and

     Letters Testamentary were issued to Matthews. McDougald filed a caveat to the will

     on 16 July 2019, alleging that she is Moore’s “only biological child” and that his will

     is invalid because (1) it “was not witnessed by two witnesses as required by [North

     Carolina] law” and (2) it was “procured by [Matthews’] undue influence.”           The

     assistant clerk of superior court ordered the proceeding transferred to superior court.

¶4         On 19 August 2020, while Matthews was proceeding pro se, McDougald served

     Matthews with discovery requests, including requests for admission.         Matthews

     retained counsel in October 2020, after the 21 September 2020 discovery deadline

     had expired. Matthews never responded to the discovery requests.

¶5         On 25 November 2020, McDougald filed a motion for summary judgment,

     arguing that because Matthews had failed to respond, all requests for admissions
                                           IN RE: MOORE

                                           2022-NCCOA-283

                                       Opinion of the Court



     were deemed admitted, including admissions that “Diana McDougald is the biological

     daughter of John Mark Moore” and “Diana McDougald is the only biological child of

     John Mark Moore.” In opposition to McDougald’s motion for summary judgment,

     Matthews submitted an affidavit denying McDougald’s alleged relationship to Moore,

     as well as McDougald’s birth certificate that did not list a father. Because the

     discovery deadline had passed and Matthews had failed to respond to the discovery

     requests, the trial court determined the requests for admissions should be deemed

     admitted. After concluding that no issue of material fact exists, the trial court

     granted summary judgment for McDougald.                Matthews moved for relief from

     judgment; her motion was denied. Matthews timely filed this appeal.

                                     II.     Discussion

¶6         Matthews argues that the trial court lacked subject matter jurisdiction over

     the proceedings because McDougald is not a person legally interested in Moore’s

     estate, and therefore McDougald lacks standing to file a will caveat in this matter.

     We agree.

     A. Standard of Review

¶7         “Standing is a necessary prerequisite to a court’s proper exercise of subject

     matter jurisdiction, and is a question of law which this Court reviews de novo.”

     Cherry v. Wiesner, 245 N.C. App. 339, 345, 781 S.E.2d 871, 876 (2016) (citation and

     quotation marks omitted). “[T]he issue of a court’s jurisdiction over a matter may be
                                          IN RE: MOORE

                                         2022-NCCOA-283

                                        Opinion of the Court



     raised at any time, even for the first time on appeal or by a court sua sponte.”

     Carpenter v. Carpenter, 245 N.C. App. 1, 8, 781 S.E.2d 828, 835 (2016) (citation and

     quotation marks omitted).      “The party invoking jurisdiction has the burden of

     establishing standing.” Templeton v. Town of Boone, 208 N.C. App. 50, 53, 701 S.E.2d

     709, 712 (2010).

     B. Standing

¶8         “Standing to sue means simply that the party has a sufficient stake in an

     otherwise justiciable controversy to obtain judicial resolution of that controversy.”

     Town of Ayden v. Town of Winterville, 143 N.C. App. 136, 140, 544 S.E.2d 821, 824

     (2001) (citations and quotation marks omitted). The parties in a caveat proceeding

     “are limited classes of persons specified by the statute who are given a right to

     participate in the determination of probate of testamentary script.” In re Ashley, 23

     N.C. App. 176, 181, 208 S.E.2d 398, 401 (1974).

¶9         According to the applicable statute, any person “interested in the estate” may

     file a caveat within three years after the will is submitted for probate. N.C. Gen.

     Stat. § 31-32(a) (2020). A person interested in the estate “has a direct pecuniary

     interest in the estate of the alleged testator which will be defeated or impaired if the

     instrument in question is held to be a valid will.” In re Estate of Phillips, 251 N.C.

     App. 99, 105, 795 S.E.2d 273, 279 (2016) (citation omitted). Two categories of people

     meet this criteria and consequently have standing to bring a caveat: (i) those who
                                           IN RE: MOORE

                                          2022-NCCOA-283

                                         Opinion of the Court



       would take under a different will, and (ii) those who would take under the intestacy

       statutes. Id.; see also In re Will of Bunch, 86 N.C. App. 463, 464, 358 S.E.2d 118,

       118-19 (1987).

¶ 10         McDougald does not allege, and no evidence in the record shows, that Moore

       had a prior will. Accordingly, McDougald could only be legally interested in Moore’s

       estate if she qualified to take from Moore through intestate succession. See Phillips,

       251 N.C. App. at 105, 705 S.E.2d at 279.

¶ 11         North Carolina General Statute § 29-15 governs the shares of persons, other

       than a surviving spouse, who survive the intestate and take upon intestacy, including

       natural, legitimate children. N.C. Gen. Stat. § 29-15 (2020). In North Carolina,

       “[a]bsent a statute to the contrary,” a child born out of wedlock “has no right to

       inherit” from her putative father. Helms v. Young-Woodard, 104 N.C. App. 746, 749,

       411 S.E.2d 184, 185 (1991).

¶ 12         North Carolina General Statute § 29-19(b) provides that a child born out of

       wedlock may take from a putative father only if one of the following conditions has

       been satisfied:

                    (1) Any person who has been finally adjudged to be the
                    father of the child pursuant to the provisions of G.S. 49-1
                    through 49-9 or the provisions of G.S. 49-14 through 49-16;

                    (2) Any person who has acknowledged himself during his
                    own lifetime and the child’s lifetime to be the father of the
                    child in a written instrument executed or acknowledged
                                            IN RE: MOORE

                                           2022-NCCOA-283

                                          Opinion of the Court



                    before a certifying officer named in G.S. 52-10(b) and filed
                    during his own lifetime and the child’s lifetime in the office
                    of the clerk of superior court of the county where either he
                    or the child resides.

                    (3) A person who died prior to or within one year after the
                    birth of the child and who can be established to have been
                    the father of the child by DNA testing.

       N.C. Gen. Stat. § 29-19(b) (2020). If a person is born out of wedlock, and none of these

       statutory conditions is satisfied, she has no legal right to take from her putative

       father through intestate succession. See id.; see also Hayes v. Dixon, 83 N.C. App. 52,

       54, 348 S.E.2d 609, 610 (1986).

¶ 13         In this case, McDougald alleged in her caveat that she is “the biological

       daughter of the Decedent and the only biological child of the Decedent.” Furthermore,

       the record contains the following requests for admissions, which were deemed

       admitted by Matthews: “1. Admit that Diana McDougald is the biological daughter of

       John Mark Moore. . . . 2. Admit that Diana McDougald is the only biological child of

       John Mark Moore.” However, the record contains no pleading and no evidence that

       Moore and McDougald’s mother were married to each other when McDougald was

       born or that any of the conditions in N.C. Gen. Stat. § 29-19(b) have been satisfied.

¶ 14         The record contains evidence to the contrary. McDougald’s birth certificate

       lists no father. The Family History Affidavit filed by Matthews with Moore’s will

       asserts that Moore was never married.         In Matthews’ affidavit in opposition to
                                            IN RE: MOORE

                                           2022-NCCOA-283

                                          Opinion of the Court



       summary judgment she averred:

                    C. The Plaintiff/Caveator is not the biological daughter of
                    the decedent. The natural mother of the Plaintiff/Caveator
                    and the Decedent were not married at the time of the
                    Plaintiff/Caveator’s birth as the attached copy of the birth
                    certificate of the Plaintiff/Caveator does not indicate the
                    name of the natural father of the Plaintiff/Caveator.

                    D. The Decedent did not establish paternity through an
                    affidavit of parentage or in any court action during his
                    lifetime.

                    E. The Decedent never married the natural mother of the
                    Plaintiff/Caveator after the child (Plaintiff/Caveator) was
                    born.

¶ 15         Because McDougald’s status as Moore’s biological child is not sufficient,

       standing alone, to establish McDougald’s right to take from Moore through intestate

       succession, McDougald is not a party legally interested in Moore’s estate. As she is

       not a party who can assert a legal interest, even with the defaulted admissions, she

       has failed to establish standing to bring this caveat. As she has failed to establish

       standing to bring this caveat, the trial court lacked subject matter jurisdiction over

       the proceedings.

¶ 16         Relying on Phillips, McDougald argues that she need only be a “potential

       beneficiary” to challenge Moore’s will. While McDougald correctly states the law, she

       has failed to establish that she is a potential beneficiary. In Phillips, in response to

       a caveat, the propounder introduced evidence of a prior will, that in addition to the

       will in question, did not list the caveator as a beneficiary. Phillips, 251 N.C. App. at
                                            IN RE: MOORE

                                           2022-NCCOA-283

                                          Opinion of the Court



       101, 795 S.E.2d at 276. Even though both wills would need to have been adjudged

       invalid for the caveator to take, the court found that she had standing because she

       had a right to take intestate as an heir. Id. at 106, 795 S.E.2d at 279-80. This made

       the caveator a “potential beneficiary” regardless of whether she would ultimately

       receive part of the deceased’s estate. Id.

¶ 17         Here, McDougald has not alleged or introduced evidence to show that she could

       take under a different will than the one propounded by Matthews. Moreover, unlike

       the caveator in Phillips, McDougald has not shown under the statute that she could

       take from Moore through intestate succession.             N.C. Gen. Stat. § 29-19(b).

       McDougald has thus not shown that she is a “potential beneficiary.”

¶ 18         McDougald also argues that the court had subject matter jurisdiction because

       there are other potential heirs. However, while the court may have subject matter

       jurisdiction over will caveats generally, “standing relates not to the power of the court

       but to the right of the party to have the court adjudicate a particular dispute.” Cherry,

       245 N.C. App. at 346, 781 S.E.2d at 876. As McDougald failed to establish standing

       to bring this claim on her own behalf, the court lacked subject matter jurisdiction

       over her particular dispute in this case. Cf. Hauser v. Hauser, 252 N.C. App. 10, 17,

       796 S.E.2d 391, 395 (2017) (determining that plaintiff did not have standing to bring

       suit on behalf of her mother despite diluted inheritance because plaintiff was not

       interested in the judgment).
                                             IN RE: MOORE

                                             2022-NCCOA-283

                                         Opinion of the Court



¶ 19         In light of our holding, we do not address Matthews’ remaining arguments.

                                      III.     Conclusion

¶ 20         Because McDougald is not a person legally interested in Moore’s estate, she

       failed to establish standing. Because standing is a prerequisite to subject matter

       jurisdiction, the trial court lacked jurisdiction over the proceedings. We accordingly

       vacate the trial court’s orders and remand for dismissal of McDougald’s caveat.

             VACATED AND REMANDED FOR DISMISSAL.

             Judges DIETZ and TYSON concur.